Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 10 and 19 are allowed. The reasons for allowance are clear on the record and in view of Applicant’s amendments and remarks (please see page 8) filed on 01/11/2022. 
	Regarding claim 1, In addition to Applicant’s amendments filed on 01/11/2022, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “…the communication system comprising a cellular RU module for processing the cellular network traffic, the cellular RU module being configured to connect to the Wi-Fi AP through a module interface, wherein the Wi-Fi AP comprises one or more registers for storing timestamps associated with an IEEE 1588 Precision Timing Protocol (PTP), and wherein the cellular RU module comprises a precision oscillator;
	…synchronizing the precision oscillator to the IEEE 1588 PTP based on one or more trigger or synchronization signals provided across the module interface for accessing the one or more registers.”, in conjunction with other claim elements as recited in claim 1.
	Regarding claim 10, In addition to Applicant’s amendments filed on 01/11/2022, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “…the communication system comprising a cellular RU module for processing the cellular network traffic, the cellular RU module being configured to connect to the Wi-Fi AP through a module interface, wherein the Wi-Fi AP comprises one or more registers for storing timestamps associated with an IEEE 1588 Precision Timing Protocol (PTP), and wherein the cellular RU module comprises a precision oscillator;
	…synchronizing the precision oscillator to the IEEE 1588 PTP based on one or more trigger or synchronization signals provided across the module interface for accessing the one or more registers.”, in conjunction with other claim elements as recited in claim 10.
	Regarding claim 19, In addition to Applicant’s amendments filed on 01/11/2022, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “…the communication system comprising a cellular RU module for processing the cellular network traffic, the cellular RU module being configured to connect to the Wi-Fi AP through a module interface, wherein the Wi-Fi AP comprises one or more registers for storing timestamps associated with an IEEE 1588 Precision Timing Protocol (PTP), and wherein the cellular RU module comprises a precision oscillator;
	…synchronizing the precision oscillator to the IEEE 1588 PTP based on one or more trigger or synchronization signals provided across the module interface for accessing the one or more registers.”, in conjunction with other claim elements as recited in claim 19.
Therefore, claims 1-20 are allowed. 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679. The examiner can normally be reached Mon - Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645